RESOLUCIÓN
A la tercera moción de reconsideración, no ha lugar.
Se le impone a la representación legal de la parte recu-rrente una sanción de $500 a favor del señor Secretario de *709Hacienda de Puerto Rico, la cual deberá depositar en la Se-cretaría de este Tribunal dentro de un término no mayor de quince (15) días contados a partir de la notificación de esta resolución.
Lo acordó el Tribunal y certifica el señor Secretario General. El Juez Asociado Señor Negrón García emitió voto concurrente, al cual se unen el Juez Presidente Señor Pons Núñez y el Juez Asociado Señor Hernández Denton. El Juez Asociado Señor Rebollo López emitió voto disidente.
(Fdo.) Francisco R. Agrait Liado Secretario General
—O—